ATTORNEY GRIEVANCE COMMISSION *                    IN THE COURT OF APPEALS
OF MARYLAND                   *                     OF MARYLAND
                              *
                              *
     Petitioner               *                    Misc. Docket AG
                              *
v.                            *                    No. 54
                              *
DARRELL JAY BENNETT, JR.      *                    September Term, 2014
                              *
                              *
     Respondent               *

                     *********************************************

                                              ORDER

       Upon consideration of the Joint Petition for Disbarment by Consent filed herein pursuant

to Maryland Rule 16-772(b)(l), in which Respondent admits he committed professional

misconduct in violation of Rule 8.1(a) and 8.4(d) of the Maryland Lawyers’ Rules of

Professional Conduct, it is this 20th day of October, 2014,

       ORDERED, that Respondent, Darrell Jay Bennett, Jr., be and he is hereby disbarred from

the practice of law in the State of Maryland; and it is further

       ORDERED, that the Clerk of this Court shall remove the name of Darrell Jay Bennett, Jr.

from the register of attorneys in the Court and certify that fact to the Trustees of the Client

Protection Fund of the Bar of Maryland and clerks of all judicial tribunals in this State in

accordance with Maryland Rule 16-772(d).



                                                          /s/ Glenn T. Harrell, Jr.
                                                          Senior Judge